Citation Nr: 0704123	
Decision Date: 02/08/07    Archive Date: 02/22/07

DOCKET NO.  01-00 480	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Washington, 
DC


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

The appellant 


ATTORNEY FOR THE BOARD

Jason A. Lyons, Associate Counsel


INTRODUCTION

The veteran had active military service from June 1952 until 
retiring in June 1972.  He died in October 1999.  The 
appellant is his widow.  She appealed to                 the 
Board of Veterans' Appeals (Board) from an August 2000 
decision of the Department of Veterans Affairs (VA) 
Regional Office (RO) in Washington, DC, which denied her 
claim for service connection for the cause of his death.  

In August 2001, to support her claim, the appellant testified 
at a hearing in Washington, DC, before a Veterans Law Judge 
(VLJ) of the Board.

Then in March 2002, the Board undertook additional 
development of this case pursuant to 38 C.F.R. § 19.9(a)(2) 
(2002).  However, in May 2003, the U. S. Court of Appeals for 
the Federal Circuit (Federal Circuit) in Disabled American 
Veterans (DAV) v. Secretary of Veterans Affairs (Secretary), 
327 F.3d 1339 (Fed. Cir. 2003) invalidated the portion of 38 
C.F.R. § 19.9 providing that the Board could develop and 
consider additional evidence without having to remand the 
case to the RO.     So in November 2003 the Board remanded 
this case to the RO (via the Appeals Management Center (AMC) 
in Washington, DC) to consider any further evidence that had 
been obtained and to readjudicate the claim on appeal.  
Thereafter, the AMC continued the denial of the claim.

In an October 2004 letter, the Board informed the appellant-
widow that the VLJ who had conducted the August 2001 hearing 
was no longer employed by the Board, so she had the option of 
having another hearing before the VLJ who would ultimately 
decide her appeal.  See 38 C.F.R. § 20.707 (2006).  She 
elected to have another hearing, which was in July 2005 
before the undersigned VLJ.

The Board again remanded this case in September 2005 for 
still further development.  Upon completion of the requested 
actions, the AMC continued its denial of the claim and 
returned the case to the Board for further appellate 
consideration.


FINDINGS OF FACT

1.	The appellant has been provided comprehensive notice as to 
the evidence required to substantiate the claim on appeal, 
including an explanation of whose responsibility -- hers or 
VA's, it was to obtain that evidence and information.  
Furthermore, VA has fulfilled its duty to assist her in 
obtaining evidence relevant to the disposition of this claim.

2.	The veteran's death certificate shows he died in October 
1999, and that the immediate cause of his death was lung 
cancer with brain metastasis; there were no other conditions 
listed as contributing factors in his death.

3.	The veteran's service personnel records show he served at a 
U. S. Air Force Base in U-Tapao, Thailand, from November 1970 
to November 1971.  His military occupational specialty during 
that tour was jet engine mechanic.

4.	There is no objective confirmation the veteran had any 
exposure to Agent Orange during his period of service in 
Southeast Asia, following consideration of his 
service personnel records and relevant historical information 
for the unit in which he served.  This includes the October 
2006 report of the U. S. Army and Joint Services Records 
Research Center (JSRRC) indicating it was unable to confirm 
he had herbicide exposure from service in Thailand due to 
involvement in repair and maintenance of military aircraft 
that had returned from Vietnam.  The unit history information 
further reflects that Agent Orange was not utilized at any 
location in Thailand during the period in which he served 
there.

5.	At the time of the veteran's death, service connection was 
in effect for degenerative arthritis status-post cervical 
fusion at C5-6, C6-7 and C7-T1; degenerative arthritis of the 
lumbar spine; peripheral neuropathy of both upper 
extremities, as secondary to degenerative arthritis of the 
cervical spine; and for internal hemorrhoids.  There is no 
competent medical evidence indicating these conditions had 
any association with the cause of his death.


CONCLUSION OF LAW

A disability incurred or aggravated during service did not 
cause or contribute substantially or materially to the 
veteran's death.  38 U.S.C.A. §§ 1110, 1131, 1310,  5103A, 
5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.312 
(2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act (VCAA), codified at 38 
U.S.C.A. §§ 5100, 5102, 5103A, 5106, 5107, 5126 (West 2002), 
was signed into law effective November 9, 2000.  Implementing 
regulations were created, codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326 (2006).  

VCAA notice consistent with 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim.  Pelegrini v. Principi, 18 Vet. 
App. 112, 120-121 (2004) ("Pelegrini II").  This "fourth 
element" of the notice requirement comes from the language 
of 38 C.F.R. § 3.159(b)(1).

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims (Court) 
issued a decision in the consolidated appeal  of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C. § 5103(a) 
and 38 C.F.R. § 3.159(b) apply to all five elements of a 
"service connection" claim.  As previously defined by the 
courts, those five elements include:  (1) veteran status; (2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.

Upon receipt of an application for "service connection," 
therefore, VA is required to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  This includes 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.

Regarding the degree of disability element, Dingess/Hartman 
holds that a claimant must, at a minimum, be notified that 
should service connection be awarded,                 a 
schedular or extraschedular disability rating will be 
determined by applying relevant diagnostic codes in the 
rating schedule, found in Title 38, Code of Federal 
Regulations, to provide a disability rating from 0 percent to 
as much as 100 percent (depending on the disability involved) 
based on the nature of the symptoms of the condition for 
which disability compensation is being sought, their severity 
and duration, and their impact upon employment.  Moreover, 
consistent with the statutory and regulatory history, that 
notice must provide examples of the types of medical and lay 
evidence that the claimant could submit (or ask VA to obtain) 
that are relevant to establishing a disability - e.g., 
competent lay statements describing symptoms, medical and 
hospitalization records, medical statements, 
employer statements, job application rejections, and any 
other evidence showing exceptional circumstances relating to 
the disability.

As to the effective date element, Dingess/Hartman holds that 
the claimant must be notified

that the effective date of an award of service 
connection and any assigned disability rating(s) 
will be determined based on when VA receives the 
claim, when the evidence that establishes the basis 
for a disability rating that reflects that level of 
disability was submitted, or on the day after the 
veteran's discharge from service if the claim that 
is the basis for which service connection is 
awarded is submitted within one year after 
discharge.  

Concerning the matter of timing, the Court states that the 
notice on the disability rating and effective date elements 
must be provided prior to an initial unfavorable decision by 
the agency of original jurisdiction (AOJ, i.e., RO).  
Such timely notice provides a meaningful opportunity for a 
claimant to act responsively and to participate effectively 
in the development of his or her claim.  When a content-
complying - but late, notice is provided, a question is 
raised as to whether the claimant was prejudiced by the late 
notice, and the answer to that question depends on the 
factual situation in a particular case.  See, too, Pelegrini 
II, 18 Vet. App. at 119-20 (where the Court also held, among 
other things, that VCAA notice, as required by 38 U.S.C. § 
5103(a), to the extent possible, must be provided to a 
claimant before the initial unfavorable RO decision on a 
claim for VA benefits).



While the decision in Dingess/Hartman talks about "service 
connection" and involves downstream initial rating and 
effective date claims, the impact of this decision is not 
limited to Fenderson v. West, 12 Vet. App. 119 (1999) - type 
situations involving the assignment of staged initial 
disability ratings.  Because the Court's decision is premised 
on the five elements of a service connection claim, it is the 
consensus opinion within the Department that the analysis 
employed can be analogously applied to any matter that 
involves any one of the five elements of a 
"service connection" claim.  For example, the notice for an 
increased rating claim needs to include a discussion of the 
effective date element, and the notice for a reopening claim 
needs to discuss both the rating and effective date elements, 
etc.  Similarly, even for claims that "fall beyond" 
the five basic elements of a service connection claim, such 
as special monthly compensation, pension, etc., the effective 
date to be assigned if the claim is granted is a matter that 
needs to be addressed in the VCAA notice.

In the present case, the appellant has been duly informed as 
to the significance of the VCAA's duty to notify and assist 
to the ongoing development of her claim,      to the extent 
that the requirements for satisfactory notice as defined in 
the   Pelegrini II decision have effectively been met.  This 
has been accomplished primarily through the issuance of an 
October 2005 VCAA notice letter,              with additional 
relevant notice information set forth in the November 2000 
statement of the case (SOC) and later supplemental statements 
of the case (SSOC).   

The October 2005 correspondence from the AMC to the appellant 
(following the Board's September 2005 prior remand), in 
particular, notified her with respect to the general criteria 
for establishing a claim for service connection for the cause 
of the veteran's death.  The November 2000 SOC and subsequent 
SSOCs also provided citation to the relevant law and 
regulations applicable to this type of case. So initially, an 
explanation was provided in regard to the additional evidence 
necessary to substantiate the claim on appeal, which is the 
first element of      VCAA notice as defined in Pelegrini II.  

The second and third elements of the Pelegrini II analysis 
were likewise met    based upon the provisions of the October 
2005 notice letter, which explained to    the appellant the 
shared obligation between VA and herself to obtain further 
medical evidence, including that VA would undertake 
reasonable efforts to assist in obtaining any additional 
remaining medical records, employment records, or other 
Federal records.  See Quartuccio v. Principi, 16 Vet. App. 
183, 186-87 (2002). Copies of VA Form 21-4142 (Authorization 
and Consent to Release of Information) were enclosed upon 
which she could identify any additional relevant sources of 
records from private treatment providers.  

In addition, the fourth and final "element" of VCAA notice 
was satisfied on the basis of language set forth within the 
October 2005 letter which requested from    the appellant 
that if there was any other evidence or information that she 
believed would support her claim to please inform the AMC of 
this.  Also requested was that if she had any additional 
evidence in her possession that pertained to her claim,      
to please send it to that agency. 

The appellant has also received notification of the type of 
evidence necessary to establish a disability rating or 
effective date for the claimed disability under 
consideration, through the SSOC issued by the AMC in October 
2006 informing  her of the recent holding in the 
Dingess/Hartman decision.  She has therefore received 
detailed notice concerning both the disability rating and 
effective date elements of her claim.

Moreover, in considering and adjudicating the claim on 
appeal, VA has undertaken appropriate action to comply with 
the duty to assist the appellant.  This has included 
obtaining the veteran's service medical records (SMRs), 
personnel records, and outpatient and hospitalization 
records from VA medical facilities from instances of 
treatment during his lifetime.  The development of the 
record has also consisted of several attempts to research 
the veteran's service history and relevant unit history 
records, with respect to evidence that would substantiate 
Agent Orange exposure therein which would clarify his 
medical background from during service.  Records requests 
have been completed to various agencies that would have 
information on file concerning his service history.  Also, 
VA has obtained a January 2002 opinion from the Director of 
the VA Environmental Agents Service as to the potential for 
prior exposure to herbicide agents, and the effect this may 
have had as a contributing factor to a  post-service medical 
condition.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  

To support her claim, the appellant has provided a January 
2000 opinion from a physician with the U. S. Air Force 
Medical Corps, a February 2000 opinion of a physician at the 
Walter Reed Army Medical Center, and various personal 
statements.  She has also testified during an August 2001 
hearing before a VLJ of the Board in Washington, D.C., and 
at another hearing before the undersigned VLJ in July 2005, 
again in Washington, D.C.  See 38 C.F.R. § 20.702(a) (2006).     

In sum, the record reflects that the facts pertinent to the 
claim have been properly developed and that no further 
development is required to comply with the provisions of the 
VCAA or the implementing regulations.  That is to say, 
"the record has been fully developed," and it is 
"difficult to discern what additional guidance VA could 
[provide] to the appellant regarding what further evidence he 
should submit to substantiate his claim."  Conway v. 
Principi, 353 F. 3d. 1369 (Fed. Cir. 2004).  Accordingly, the 
Board will address the merits of the claim.




Governing Laws and Regulations

Service connection for the cause of the veteran's death may 
be granted if a disorder incurred in or aggravated by service 
either caused or contributed substantially or materially to 
death.  38 U.S.C.A. § 1310 (West 2002); 38 C.F.R. § 3.312 
(2006). The issue involved will be determined by exercise of 
sound judgment, without recourse to speculation, after a 
careful analysis has been made of all the facts and 
circumstances surrounding the death - including, 
particularly, autopsy reports.  Id.   

A service-connected disability will be considered as the 
principal (primary) cause of death when such disability, 
singly or jointly with some other condition, was the 
immediate or underlying cause of death or was etiologically 
related thereto.  38 C.F.R. § 3.312(b).  A contributory cause 
of death is inherently one not related to the principal 
cause.  In determining whether the service-connected 
disability contributed to death, it must be shown that it 
contributed substantially or materially, that it combined to 
cause death, or that it aided or lent assistance to the 
production of death.  38 C.F.R. § 3.312(c).  It is not 
sufficient to show that it casually shared in producing 
death, but rather it must be shown that there was a causal 
connection.  See, e.g., Schoonover v. Derwinski, 3 Vet. App. 
166, 168-69 (1992) (addressing requirements for consideration 
of disabilities attributable to service as contributory, as 
well as direct cause of death in DIC claims).  See also 
Mattern v. West,              12 Vet. App. 222, 227-28 
(1999); Lathan v. Brown, 7 Vet. App. 359, 366 (1995).  

Service-connected disease or injuries involving active 
processes affecting vital organs should receive careful 
consideration as a contributory cause of death,        the 
primary cause being unrelated, from the viewpoint of whether 
there were resulting debilitating effects and general 
impairment of health to an extent that would render the 
person materially less capable of resisting the effects of 
other disease or injury primarily causing death.  38 C.F.R. § 
3.312(c)(3).  Additionally, there are primary causes of death 
which by their very nature are so overwhelming that eventual 
death can be anticipated irrespective of coexisting 
conditions, but, even in such cases, there is for 
consideration whether there may be a reasonable basis for 
holding that a service-connected condition was of such 
severity as to have a material influence in accelerating 
death, in which case it would not generally be reasonable to 
hold that a service-connected condition accelerated death 
unless such condition affected a vital organ and was of 
itself of a progressive or debilitating nature.  38 C.F.R. § 
3.312(c)(4).  

As a general matter, service connection may be granted for a 
disability resulting from disease or injury incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 
38 C.F.R. § 3.303(a).  

Direct service connection may not be granted without medical 
evidence of a current disability, medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and medical evidence of 
a nexus between the claimed in-service disease or injury and 
the present disease or injury. See, e.g., Boyer v. West, 210 
F.3d 1351, 1353 (Fed. Cir. 2000) ("A veteran seeking 
disability benefits must establish . . . the existence of a 
disability [and] a connection between the veteran's service 
and the disability . . .").  See also Maggitt v. West, 202 
F.3d 1370, 1375 (Fed. Cir. 2000). 

Also relevant in this case is the legal criteria which 
provides that a veteran who served in the Republic of Vietnam 
during the Vietnam era shall be presumed to have been exposed 
during such service to an herbicide agent (i.e., Agent 
Orange). 38 U.S.C.A. § 1116 (West 2002); 38 C.F.R. § 
3.307(a)(6)(iii) (2006).  For purposes of application of this 
legal presumption, service in the Republic of Vietnam means 
actual service in-country in Vietnam from January 9, 1962 
through May 7, 1975, and includes service in the waters 
offshore, or service in other locations if the conditions of 
service involved duty or visitation in the Republic of 
Vietnam.         38 C.F.R. §§ 3.307(a)(6)(iii), 3.313(a).       

Furthermore, the diseases listed at 38 C.F.R. § 3.309(e), in 
turn, shall be presumptively service connected if there are 
circumstances establishing herbicide exposure, even though 
there is no record of such disease during service.  These 
conditions are:  chloracne or other acneform diseases 
consistent with chloracne, Hodgkin's disease, multiple 
myeloma, non-Hodgkin's lymphoma, acute and subacute 
peripheral neuropathy, porphyria cutanea tarda, prostate 
cancer, respiratory cancers (cancer of the lung, bronchus, 
larynx, or trachea), and soft-tissue sarcomas (other than 
osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or 
mesothelioma).  38 C.F.R. § 3.309(e).  Additionally, as a 
result of amendments to 38 C.F.R. § 3.309(e), Type-II 
Diabetes Mellitus and chronic lymphocytic leukemia (CLL) have 
been added to the list of diseases for which presumptive 
service connection can be established.  See 66 Fed. Reg. 
23166 (May 8, 2001); 68 Fed. Reg. 59540 (October 16, 2003).  

Notwithstanding the foregoing, the provisions for presumption 
service set forth under the Veteran's Dioxin and Radiation 
Exposure Compensation Standards (Radiation Compensation) Act, 
Pub. L. No. 98-542, § 5, 98 Stat. 2725, 2727-29 (1984) do not 
preclude a veteran from establishing service connection with 
proof of actual direct causation, i.e., that his exposure to 
Agent Orange led to the development of the claimed disability 
after service.  See Combee v. Brown,           34 F.3d 1039, 
1044 (Fed. Cir. 1994).  

In determining whether service connection is warranted, VA 
is responsible for considering both the positive and 
negative evidence.  If the evidence, as a whole, 
is supportive or is in relative equipoise (i.e., about 
evenly balanced), then the veteran prevails.  Conversely, if 
the preponderance of the evidence is unfavorable, 
then service connection must be denied.  See 38 C.F.R. § 
3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 




Analysis

In reviewing the medical evidence of record in the present 
case,                      specific consideration is 
warranted as to the appellant-widow's stated explanation for 
a causal relationship between the veteran's military service 
and the cause of    his death, that of his purported exposure 
to Agent Orange during service.  

The determinative issue for purposes of evaluating a claim 
for service connection for the cause of the veteran's death 
is whether a disorder related to service caused or 
substantially or materially contributed to death.  See 38 
C.F.R. § 3.312.  The theory of legal entitlement of claimed 
Agent Orange exposure in service will be addressed initially 
in light of evidence that, as explained below, indicates the 
veteran had at least one particular condition during his 
lifetime for which the provisions for presumptive service 
connection for disabilities related to herbicide exposure 
necessitate some discussion.   

According to his certificate of death, the veteran died on 
October [redacted], 1999.         The immediate cause of his death 
was lung cancer with brain metastasis, with the approximate 
interval between onset and the date of death of several 
months.  There were no specific conditions listed as 
contributing factors to the cause of his death.  The reports 
of his hospitalizations from mid-1998 also show diagnosis of 
lung cancer and continuing treatment for this condition, 
including removal of lesions from his left lung.

Under the applicable VA regulation, respiratory cancers 
including lung cancer are amongst those disorders which may 
be presumed to have been incurred during service without 
actual evidence of symptoms therein, provided there is 
likewise 
in-service exposure to Agent Orange.  38 C.F.R. § 3.309(e).  
So the relevant inquiry as to whether presumptive service 
connection applies is whether the competent evidence 
demonstrates that Agent Orange exposure indeed occurred.  


Of consideration in making this determination, as well, is 
the provision that the underlying Agent Orange exposure, 
itself, will be presumed to have occurred where the veteran 
served in the Republic of Vietnam during the Vietnam era.        
38 C.F.R. § 3.307(a)(6)(iii).

Through her correspondence and hearing testimony, the 
appellant has identified     as what represented the 
potential source of the veteran's herbicide exposure           
in service, that he was stationed for approximately one year 
from November 1970 to November 1971 at a U. S. Air Force Base 
in U-Tapao, Thailand, where his occupational duties and 
responsibilities included conducting repairs and maintenance 
on aircraft that had recently returned from missions in 
Vietnam.  The veteran's service personnel records confirm he 
had this particular period of overseas duty in Thailand, and 
also indicate a military occupational specialty (MOS) of jet 
engine mechanic.  

Since, however, there is no evidence suggesting the veteran 
came into contact with herbicides in U-Tapao, Thailand, based 
on his military personnel records, other than documentation 
of this period of duty, the development of this claim has 
included substantial research into the historical background 
of the unit in which he served to address the extent of any 
possible herbicide exposure.  It warrants mentioning 
preliminarily, though, that the appellant is not alleging the 
veteran had service in the Republic of Vietnam at any point, 
and the record also does not otherwise indicate this.  Of 
note, his DD Form 214 (Report of Military Separation) shows 
that he had service in Indochina, but further states he did 
not serve in either Vietnam or Korea.  This is 
notwithstanding that he received the Vietnam Service Medal 
(VSM), which was presumably related to his service in 
Southeast Asia.  The July 2002 response from the National 
Personnel Records Center (NPRC) to an RO inquiry confirms 
that fact that he had no Vietnam service, only service in 
Thailand during the timeframe mentioned.  And there is not 
any record of temporary duty or visitation to Vietnam.  So 
the presumption of Agent Orange exposure where there is 
verified service in Vietnam (under section 3.307(a)(6)(iii)) 
does not apply.  The potential for such exposure from his 
service in Thailand remains to be considered.  In attempting 
to confirm the likelihood of herbicide exposure having 
occurred, relevant informational inquiries have been 
completed which do not appear to offer conclusive or 
otherwise probative evidence of Agent Orange exposure 
in service.  There have been, as well, one or more 
physicians' opinions recently obtained stating it was at 
least possible the veteran had developed a post-service 
disability due to contact with herbicides -- although these 
opinions to represent an informed assessment on the cause of 
a post-service condition would need to also have a basis in 
factually confirmed herbicide exposure to have substantial 
probative weight.   See e.g., Reonal v. Brown, 5 Vet. App. 
458, 460 (1993) (medical opinions relating a current 
disability to military service should be based upon an 
accurate factual premise, so as to have probative value).  
The information available from unit historical records to 
substantiate possible herbicide exposure, in this case 
initially includes the May 2003 letter from the U. S. Armed 
Services Center for Unit Records Center Research (USASCRUR) 
(since renamed the U. S. Army and Joint Services Records 
Research Center (JSRRC)) stating that herbicides were not 
sprayed near U. S. personnel in Thailand, only in the early 
and mid-1960s there for testing purposes, and that the 
Department of Defense suspended the use of Agent Orange in 
April 1970.  This statement rules out the likelihood of 
direct herbicide exposure while in Thailand, although 
admittedly, it is the theory of vicarious exposure through 
contact with aircraft from Vietnam that is alleged 
in this particular instance.   

So another request was made to the JSRRC (in accordance with 
the Board's September 2005 remand directive), which responded 
in October 2006 that it        was unable to confirm the 
veteran had herbicide exposure while serving in Thailand from 
his proximity to military aircraft, as he was not listed on 
available rosters of Ranch Hand personnel (the name for an 
operation associated with dispersal of Agent Orange in 
Vietnam), nor did unit histories mention the departure or 
arrival of unit members or aircraft flight paths.      



Also on file, and obtained in connection with the October 
2006 response from JSRRC, are copies of a historical report 
pertaining to Operation Ranch Hand,  which indicate that all 
military operations with respect to the dispersal of         
Agent Orange in Vietnam were significantly reduced throughout 
1970, and that the last three flights that involved spraying 
of herbicides in Vietnam took place on January 7, 1971.  
There is no specific mention in these records of operations 
having been conducted in Thailand or having involved 
individuals who were stationed at that location.  It is of 
note that the time period in which Agent Orange was utilized 
by military aircraft in Vietnam according to the above record 
had approximately only a three-month overlap with the period 
for which the veteran was located in Southeast Asia.  

Based on review of these sources of relevant background 
information, there is unfortunately no objective record of 
the underlying occurrence of Agent Orange exposure during the 
veteran's one-year period of service in U-Tapao, Thailand.  
This follows attempts to verify such incidence of exposure on 
the purported basis of proximity to military aircraft that 
had returned from Vietnam.   

There are several medical opinions also on file that, as 
previously mentioned, discuss the potential that a post-
service disorder had an etiological relationship to service.  
In his January 2000 correspondence, Dr. A., an oncologist 
with the          U. S. Air Force Medical Corps, who had 
previously treated the veteran, stated it was his 
understanding that the veteran possibly came into contact 
with Agent Orange during the course of his service.  He 
indicated it was his purpose in writing the statement to 
confirm the diagnosis of lung cancer in support of the 
appellant-widow's attempt to obtain compensation benefits.  
Also, a February 2000 letter from Dr. C., a cardiologist at 
the Walter Reed Army Medical Center who had previously 
treated the veteran, indicated the veteran had a history of 
serving in Thailand and also a history of tobacco use, and 
that the development of non-small cell lung cancer was a 
multifactorial process.  This physician further explained 
that the veteran had mentioned possible exposure to Agent 
Orange from working on aircraft in Thailand, and that these 
events "may well be causally related."   

The RO has further requested and obtained a January 2002 
opinion from               the Director of the VA 
Environmental Agents Service, based on review of the 
underlying case facts and the claimed cause of exposure from 
working on military aircraft.  He concluded that, while it 
was possible that lung cancer diagnosed in the veteran might 
be related to Agent Orange exposure in service, he could not 
state that it was as likely as not (or more likely than not) 
this condition was the result of herbicide exposure.

The above opinions - and specifically those from the 
February 2000 private physician and January 2002 VA 
environmental agents expert, acknowledge there is a 
possibility that diagnosed lung cancer was from Agent Orange 
exposure, but still do not identify such a causal 
relationship in anything more than entirely equivocal terms.  
See Tirpak v. Derwinski, 2 Vet. App. 609 (1992) 
(medical professional's use of language such as "may" or 
"may not" be related to service was too speculative to 
constitute a definitive opinion on issue of causation); 
Winsett v. West, 11 Vet. App. 420, 424 (1998).  See too 38 
C.F.R. § 3.102        (when considering application of the 
benefit-of-the-doubt doctrine, reasonable doubt is one within 
the range of probability, as distinguished from pure 
speculation or remote possibility).  As indicated, evidence 
of the underlying herbicide exposure is also an essential 
consideration to afford probative weight to any opinion on 
causation involving the same.  See Reonal, 5 Vet. App. at 
460.  See also,         Bloom v. West, 13 Vet. App. 185, 187 
(1999) (a medical opinion based on speculation, without 
supporting clinical data or other rationale, does not provide 
the required degree of medical certainty).  There is not of 
record herbicide exposure as a likely precipitating factor of 
any subsequent medical condition, for the reasons explained, 
which would add to the persuasiveness of such an opinion on 
causation, even if more definitive that the above-mentioned 
statements.

That is to say, absent sufficient proof of the claimed 
exposure to Agent Orange in service, any medical opinion 
purportedly linking the veteran's terminal cancer to that 
unsubstantiated exposure necessarily fails because the 
underlying premise of the opinion is invalidated.  And while 
it is entirely foreseeable that a doctor's opinion on 
etiology in support of a claim may at times use cautious 
language and, yet, not necessarily express inconclusiveness, 
the Court has held that where a physician is unable to 
provide a definite causal connection, the opinion on that 
issue constitutes what may be characterized as non-evidence.  
An etiological opinion should be viewed in its full context, 
and not characterized solely by the medical professional's 
choice of words.  See Perman v. Brown, 5 Vet. App. 237, 241 
(1993); Lee v. Brown, 10 Vet. App. 336, 338 (1997).  But 
again, even giving the favorable opinions full faith and 
credit still is insufficient to grant the appellant-widow's 
cause-of-death claim because the opinions are all premised on 
the veteran's purported exposure to Agent Orange in service 
- which, as indicated, has not been shown to be true after 
consulting the various sources mentioned.  So the issue of 
whether the opinions were definitively worded is not the 
deciding factor in ultimately rejecting them.

In addition to the consideration of the primarily alleged 
basis of entitlement                  in this instance of 
herbicide exposure, there is no other indication of a 
disorder attributable to service, which otherwise caused or 
contributed to the cause of the veteran's death.  The 
diagnosed lung cancer was first determined to exist in       
mid-1998, more than 25 years after his separation from 
military service, and there is no indication of relevant 
symptoms and/or treatment for any type of cancer before then.



Additionally, service connection was granted during the 
veteran's lifetime for degenerative arthritis, status-post 
cervical fusion at C5-6, C6-7 and C7-T1; for degenerative 
arthritis of the lumbar spine; for peripheral neuropathy of 
both upper extremities, as secondary to the degenerative 
arthritis of the cervical spine; and for internal 
hemorrhoids.  But there is no competent evidence indicating 
or otherwise suggesting these service-connected conditions 
had some relationship to the cancer that caused his death.

In adjudicating the claim on appeal, the Board has also taken 
into consideration the assertions of the appellant.  But as a 
layperson, she does not have the necessary medical training 
and/or expertise to give a probative opinion on whether the 
cause of the veteran's death is etiologically related to a 
service-connected disability,        or any other incident of 
his military service -- and this would include insofar as 
whether it is due to claimed exposure to Agent Orange, 
without objective evidence that herbicide exposure occurred.  
See Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); Espiritu 
v. Derwinski, 2 Vet. App. 492, 494 (1992). 
  
For these reasons and bases, the Board finds that the claim 
for service connection for the cause of the veteran's death 
must be denied.  The preponderance of the medical evidence is 
against the finding that there was any disability related to 
service that caused or contributed substantially or 
materially to the veteran's death. Hence, the benefit of the 
doubt doctrine is not applicable in this appeal.  38 U.S.C.A. 
5107(b); 38 C.F.R. § 3.102.  See also Alemany v. Brown, 9 
Vet. App. 518, 519 (1996).



ORDER

The claim for service connection for the cause of the 
veteran's death is denied.



____________________________________________
Keith W. Allen
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


